COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS


  JORGE A. LEGARRETA,                             §
                                                                  No. 08-19-00301-CV
                    Appellant,                    §
                                                                     Appeal from the
  v.                                              §
                                                                   383rd District Court
  CLAUDIA ALVIDREZ and THE OFFICE                 §
  OF THE ATTORNEY GENERAL OF                                    of El Paso County, Texas
  TEXAS,                                          §
                                                                 (TC#2012DCM10214)
                    Appellees.                    §


                                        JUDGMENT

       The Court has considered this cause on the record and concludes there was no error in the

judgment. We therefore affirm the judgment of the court below. We further order that Appellees

recover from Appellant and his sureties, if any, see TEX. R. APP. P. 43.5, on the judgment and all

costs for which let execution issue. This decision shall be certified below for observance.

       IT IS SO ORDERED THIS 10TH DAY OF JUNE, 2021.


                                             GINA M. PALAFOX, Justice

Before Rodriguez, C.J., Palafox, and Alley, JJ.